Opinion issued June 27, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-18-01024-CV
                             ———————————
                          CHARLES VEACH, Appellant
                                          V.
           LANDRY'S, INC. DOWNTOWN AQUARIUM, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-18324


                           MEMORANDUM OPINION

      Appellant, Charles Veach, has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file

brief). Appellant’s brief was originally due on January 2, 2019, but this Court

granted appellant an extension to March 16, 2019. On April 4, 2019, after appellant
failed to file his brief, this Court notified appellant that his appeal might be dismissed

for want of prosecution unless his brief was filed within 10 days. See TEX. R. APP.

P. 42.3(b) (allowing involuntary dismissal of case). Appellant failed to respond and

a brief has not been filed. Accordingly, we dismiss the appeal for want of prosecution

for failure to timely file a brief. We dismiss any pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




                                            2